DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and armaments, filed 3/3/2021, with respect to the rejection of claim 5 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 5 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments with respect to claims 1-2, 5-7, 9-25, 28-30, and 32-43 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments filed 3/3/2021 regarding claims 1, 5-7, 9-25, 28-30, and 32-45 are drawn to amended subject matter and are addressed in the claim rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1, 5-7, 9-25, 28-30, and 32-45  are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0040326 A1 to Okuya (hereinafter “Okuya”). 
	For claim 1, Okuya  discloses a fabric for use in safety apparel, said fabric comprising: 
a first yarn (spun yarn) consisting of modacrylic (spun yarn contains a flame retardant fiber that is selected from the group consisting of modacrylic, paras 0014-0017 and 0022) and nylon (the spun yarn further contains at least one fiber selected from the group consisting of ... nylon fibers, para 0017 and 0025) run in a weft direction of said fabric (it is also preferable that the cloth is a woven fabric or a knitted fabric; it is also preferable that the cloth is a woven fabric, and one of the warp and weft of the woven fabric includes the composite yarn including a spun yarn that contains a flame-retardant fiber having a limiting oxygen index of 25 or more and a conjugate fiber that is made of two components put together in a side-by-side manner or an eccentric sheath-core manner, while the other of the warp and weft includes a spun yarn that contains a flame-retardant fiber having a limiting oxygen index of 25 or more, also see paras 0017 and 0042);
Okuya does not specifically disclose said first yarn consisting of from 50%-100% modacrylic and from 0% to 50% nylon. 
However, Okuya does teach examples of percentage weights of yarns running in a first direction (see tables 1 and 2 and their associated descriptions). In one example, comparative example 2 in table 2, a spun yarn, consists of 65.5 percentage weight of flame retardant and 4.7 percentage weight of fiber proportion of the total fabric weight and the total percentage weight of the spun yarn, running in a first direction, compared to the total fabric weight is 70.2 % (para 0064). Therefore, in the first direction, the amount of flame retardant in the spun yarn is 93.3% and the amount of fiber proportion in the spun yarn is 6.7%. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the spun yarn of comparative example 2 in table 2 would be modified wherein said first yarn consists of from 50%-100% modacrylic (93.3% modacrylic, a flame retardant) and from 0% to 50% nylon (6.7% nylon, a fiber proportion), for purposes of providing a first yarn that has both flame resistance, desirable strength, and texture qualities, as taught by Okuya.  
	Okuya continues to teach a second yarn consisting of from 70% to 100% polyester and from 0% to 30% alternate fibers run in a warp direction of said fabric (the modified comparative example 2 of table 2 already discloses 23.4 percentage of the total fabric weight of polyester short fiber and 6.4 percentage of the total fabric weight of a conjugate running in a second warp direction (see paras 0017 and 0042) and is equal to 78.5% polyester (polyethylene terephthalate) and 22.5% an alternate fiber (co-paraphenylene/3,4'-oxydiphenylene terephthalamide)(para0064) in the second yarn (“conjugate fiber”). 
Okuya does not specifically disclose wherein said fabric shows color-fastness and is dyeable to a high visibility range of colors that meet luminescence and chromacity requirements and meets visibility requirements governed by CSA Z96 in Canada and by ANSI/ISEA 107 in the US and applicable international standards; and meets requirements for flame resistance governed in Canada by CAN/CGSB-155.20, CAN/CGSB 155.22and CSA Z462; and in the US by NFPA 2112, NFPA 1971, NFPA 1975, NFPA 1977 and NFPA 70E and applicable international standards. 
	However, these performance properties are considered to be inherent to Okuya’s yarns and fabrics. Support for said expectation is found in the use of corresponding materials, i.e. yarns and fabrics made thereof comprising a blend of about 50%-100% modacrylic and from 0% to 50% nylon run in a weft direction and 70% to 100% polyester and from 0% to 30% alternate fibers run in a warp direction of said fabric, see above, and therefore the burden is on Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.  Because the structure and the materials of the fabric suggested by the prior art are similar to the claimed product, the claimed performance properties are considered to be inherent to Okuya’s yarns and fabrics. Even further, the presently claimed properties would obviously have been present once the Okuya product is provided. 

For claim 5, Okuya does not specifically disclose the fabric of claim 1 wherein the first yarn comprises 90% modacrylic fibers and 10% nylon fibers. However, the modified Okuya does teach a fabric construction containing the amount of flame retardant modacrylic is 93.3% and the amount of nylon fiber proportion is 6.7% (see discussion for claim1 above). Barring any unforeseen results to modify Okuya to comprises the claimed percentages, and absent a showing of criticality for the claimed ranges over the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the first yarn comprises 90% modacrylic fibers and 10% nylon fibers because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5]. Currently, no showing of unexpected results for the claimed fiber percentages is readily apparent in light of the teachings of Okuya.

	For claim 6, Okuya does teach the fabric of claim 1, wherein the polyester of said second yarn is selected from the group consisting of flame resistant polyester and non-flame resistant polyester (polyesters with flame retarders, para 0033). 

	For claim 7, Okuya does teach the fabric of claim 1, wherein alternate fibers are selected from the group consisting of nylon, cotton, wool, glass, mineral, aramids, rayon and combinations thereof (a combination of polyester and nylon, or the like, for example; more specifically, preferred examples thereof include a combination of polytrimethylene terephthalate and polytrimethylene terephthalate, a combination of polytrimethylene terephthalate and polyethylene terephthalate, and a combination of polyethylene terephthalate and polyethylene terephthalate, paras 0017 and 0033).

For claim 9, Okuya does not specifically disclose the fabric of claim 1 wherein the fibre composition of the fabric is 67% modacrylic, 26% polyester and 7% nylon.  However, the modified Okuya as discussed in claim 1 does teach 65.5% modacrylic, 29.8% polyesters, and 4.7% nylon. 
With respect to the specific percentage ranges, barring any unforeseen results to modify Okuya to comprises the claimed percentages, and absent a showing of criticality for the claimed ranges over the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the fiber composition of the fabric is 67% modacrylic, 26% polyester and 7% nylon because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

For claim 10, Okuya does not specifically disclose the fabric of claim 1, wherein said fabric is affixable to one or more secondary materials. However, it is an inherent characteristic of fabrics, unless otherwise stated, to be affixable to one or more secondary materials, such as other fabrics, since affixing other materials is a well-known and routine practice in the art. 

	For claim 11, Okuya does not specifically disclose the fabric of claim 10, wherein said fabric is sewable onto said one or more secondary materials. However, it is an inherent characteristic of fabrics, unless otherwise stated, to be sewable since sewing fabrics is a well-known and routine practice in the art. 

	For claim 12, Okuya does not specifically disclose the fabric of claim 10, wherein said one or more secondary materials are sewable onto said fabric. However, it is an inherent characteristic of fabrics, unless otherwise stated, to be sewable since sewing fabrics is a well-known an routine practice in the art. 

	For claim 13, Okuya does not specifically disclose the fabric of claim 10, wherein said one or more secondary materials are adhereable onto said fabric. However, it is an inherent characteristic of fabrics, unless otherwise stated, to be capable of being adhered onto other material or fabric since adhering fabrics is a well-known and routine practice in the art. 
  
	For claim 14, Okuya does not specifically disclose the fabric of claim 10, wherein said one or more secondary materials are laminatable onto said fabric. However, it is an inherent characteristics of fabrics, unless otherwise stated, to be capable of being laminated onto other material or fabrics since laminating fabrics is a well-known and routine practice in the art. 

	For claim 15, Okuya does not specifically disclose the fabric of claim 14, wherein said one or more secondary materials laminatable onto the fabric comprise reflective tapes, reflective fabrics and reflective films.  However, as explained in discussion for claim 14, the Okuya fabric is capable of being laminated with other materials and fabrics. Therefore, one skilled in the art would also expect reflective tapes, fabrics, and films to be capable of being laminated on the fabric. 

	For claim 16, Okuya does not specifically disclose the fabric of claim 1, wherein said fabric is used in the manufacture of high visibility, flame resistant trim on safety apparel. However, one skilled in the art would understand, unless otherwise stated, a fabric in inherently capable of being manufactured into high visibility, flame resistant trim on safety apparel since trim is a well-known and routinely manufactured fabric. 

	For claim 17, Okuya does teach the fabric of claim 1, wherein said fabric has a weave configuration selected from the group consisting of plain, twill, satin weave and combinations thereof (see paras 0040-0041).

	For claim 18, Okuya  does teach the fabric of claim 1, wherein said fabric is a knitted fabric (see paras 0040-0041).  

For claim 19, Okuya does not specifically disclose the fabric of claim 17, wherein said fabric is woven in an 8 x 4 warp-faced twill configuration. However, Okuya does teach the fabric may be formed by twill weaving (para 0041). 
Further, it is noted that application’s specification fails to provide details of criticality or unexpected results with respect a 8x4 warp-faced twill configuration when compared to the warps system disclosed by Okuya. As there is no showing of criticality or unexpected results regarding these specific configurations, and that one skilled in the art is readily capable of forming said fabric is woven in an 8 x 4 warp-faced twill configuration to provide desired strength, flexibility, and/or stretch. 

For claim 20, Okuya does teach the fabric of claim 1, wherein said fabric is dyeable to obtain high visibility colors  by conventional dyeing methods (para 0043).    

	For claim 21, Okuya does not specifically disclose the fabric of claim 20, wherein the fabric is dyeable to fluorescent yellow-green, fluorescent red-orange or fluorescent red hues. However, because Okuya does teach the fabric is capable of being dyed, para 0043, and one skilled in the art would also readily understand that the fabric is inherently capable of being dyeable to fluorescent yellow-green, fluorescent red-orange or fluorescent red hues, unless stated otherwise, to achieve a desired aesthetic. 

	For claim 22, Okuya does not specifically disclose the fabric of claim 20, wherein the fabric is dyeable with cationic dyes.  However, because Okuya does teach the fabric is capable of being dyed, para 0043, one skilled in the art would also readily understand that the fabric is inherently capable of being dyeable with cationic dyes, unless stated otherwise, to achieve a desired aesthetic. 

	For claim 23, Okuya does teach the fabric of claim 1, wherein said fabric is chemically finishable to enhance dimensional stability, reduce shrinkage, improve colors  fastness and enhance feel (para 0044).  

For claim 24, Okuya does not specifically disclose a method for manufacturing. However, Shteiyer does teach the configuration wherein the first weft yarn runs in a weft direction and the second warp yarn runs in the warp direction (paras 0017 and 0041). One skilled in the art would readily understand the method steps of “running” weft and warps yarns in their respective directions is an inherent arrangement in a weaving framework. Therefore, one skilled in the art would expect warp yarns to run in a warp direction and weft yarns to run in the weft direction. 
	With respect to the remaining claimed structural limitations of the fabric, see the discussion for claim 1 above teaching the specific arrangement and composition of the yarns. 

For claim 25, see discussion for claim 2 above. 
	For claim 28, see discussion for claim 5 above. 
	For claim 29, see discussion for claim 6 above. 
	For claim 30, see discussion for claim 7 above. 
	For claim 32, see discussion for claim 10 above. 
	For claim 33, see discussion for claim 11 above.
	For claim 34, see discussion for claim 12 above.  
	For claim 35, see discussion for claim 13 above. 
	For claim 36, see discussion for claim 14 above. 
	For claim 37, see discussion for claim 15 above. 
	For claim 38, see discussion for claim 16 above. 
	For claim 39, see discussion for claim 17 above. 
	For claim 40, see discussion for claim 18 above. 
	For claim 41, see discussion for claim 20 above. 
	For claim 42, see discussion for claim 22 above.
	For claim 43, see discussion for claim 23 above.    

	With respect to claim 44, Okuya does teach the claimed structural limitations of the fabric and inherent performance properties, see the discussion for claim 1 above teaching the specific arrangement and composition of the yarns, with the exception of wherein said first yarn is also consisting of a remainder of one or more conventional fibers. 
	However, Okuya does teach it is also preferable that the spun yam further contains at least one fiber selected from the group consisting of polyester fibers, nylon fibers, rayon fibers, polynosic fibers, lyocell fibers, acrylic fibers, vinylon fibers, cotton, hemp, and wool (see paras 0017 and 0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein said first yarn is also consisting of a remainder of one or more conventional fibers, as taught by Okuya, for purposes of providing the spun yarn with the predictable benefit of desirable flame resistance, desirable strength, textural qualities, and flexibility. 

	For claim 45, Okuya does teach the fabric of claim 44, wherein said one or more conventional fibers selected from the group consisting of rayon, polyester, cotton, wool, glass, minerals or aramids, and combinations thereof (see discussion for claim 44 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732